 



Exhibit 10.2

IRIDEX CORPORATION

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

     This Change of Control and Severance Agreement (the “Agreement”), effective
as of July 5, 2005 (the “Effective Date”), is made and entered into by and
between Barry G. Caldwell (the “Employee”) and IRIDEX Corporation, a Delaware
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

RECITALS

     Whereas, the Company has offered the Employee employment as the Company’s
Chief Executive Officer and the Employee has accepted such offer and has agreed
to serve as the Company’s Chief Executive Officer pursuant to the terms set
forth in that certain offer letter (the “Offer Letter”) from the Company to
Employee dated July 5, 2005 and acknowledged and agreed to by Employee on
July 5, 2005.

     Whereas, as a condition to the Employee’s appointment as the Company’s
Chief Executive Officer, the Company and the Employee entered into that certain
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement (the “Confidential Information and Invention Assignment Agreement”)
dated July 5, 2005.

     Whereas, it is expected that from time to time the Company will consider
the possibility of a change of control of the Company and the Board of Directors
of the Company (the “Board”) recognizes that such considerations can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.

     Whereas, the Board believes that it is in the best interests of the Company
and its stockholders to provide Employee with certain severance benefits upon
Employee’s termination of employment without cause or upon a constructive
termination, both (i) following a change of control of the Company and
(ii) outside of the change of control context, in order to induce Employee to
join the Company and to provide Employee with enhanced financial security and
incentive to remain with the Company.

     Now, Therefore, in consideration of the mutual promises and covenants
hereinafter set forth, the Company and Employee agree as follows:

-1-



--------------------------------------------------------------------------------



 



AGREEMENT

     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

          (a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Employee, which is intended to result in substantial personal enrichment
of the Employee, (ii) the Employee’s conviction of or plea of nolo contendere to
a felony or a material violation of federal or state law by Employee that the
Board reasonably believes has had or will have a detrimental effect on the
Company’s reputation or business, (iii) an intentional and reckless act by the
Employee that constitutes misconduct or is injurious to the Company, or
(iv) continued failure by the Employee to perform Employee’s duties and
obligations to the Company at any time after there has been delivered to the
Employee a written demand for performance from the Board, which describes the
basis for the Company’s belief that the Employee has not previously performed
his duties or met his obligations as an employee.

          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:

               (i) the approval by the stockholders of the Company of a merger
or consolidation of the Company with any other corporation or entity; provided,
however, that any merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation
shall not be deemed a Change of Control;

               (ii) the approval by the stockholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;

               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or

               (iv) a change in the composition of the Board occurring within a
12-month period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date immediately prior to the Change
of Control, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

          (c) Good Reason. “Good Reason” shall mean:

-2-



--------------------------------------------------------------------------------



 



               (i) without the Employee’s express written consent, a significant
reduction of the Employee’s duties, responsibilities or position with the
Company or surviving entity following the Change of Control relative to the
Employee’s duties, responsibilities or position with the Company in effect
immediately prior to such reduction; provided, further, that in the event of a
Change of Control, if the Employee is not named the Chief Executive Officer of
the parent company of the Successor or, if there is no such parent company,
Chief Executive Officer of the Successor or does not continue as Chief Executive
Officer of the Company in the event of a Change of Control as specified in
Section 1(b)(ii), (iii) or (iv), then the Employee will be deemed to have
terminated his employment with the Company for Good Reason; or

               (ii) without the Employee’s express written consent, a material
reduction, of the facilities and perquisites available to the Employee
immediately prior to the Change of Control; provided, however, that Employee
will be deemed not to have terminated his employment with the Company for Good
Reason in the event that similar such reductions occur concurrently with and
apply to the Company’s senior management, including the Company’s Vice
Presidents; or

               (iii) without the Employee’s express written consent, a reduction
of the Employee’s base annual salary by fifteen percent (15%) or more as
compared to the baseline equal to the Employee’s base annual salary in effect
immediately prior to the Change of Control; provided, however, that Employee
will be deemed not to have terminated his employment with the Company for Good
Reason in the event similar such reductions occur concurrently and apply to the
Company’s senior management, including the Company’s Vice Presidents; or

               (iv) without the Employee’s express written consent, a material
reduction by the Company in the kind or level of employee benefits to which the
Employee is entitled immediately prior to the Change of Control with the result
that the Employee’s overall benefits package is significantly reduced; provided,
however, that Employee will be deemed not to have terminated his employment with
the Company for Good Reason in the event similar such reductions occur
concurrently and apply to the Company’s senior management, including the
Company’s Vice Presidents; or

               (v) without the Employee’s express written consent, the
relocation of the Employee to a facility or a location more than twenty-five
(25) miles from the Company’s Mountain View headquarters, or the Employee’s
current location as of immediately prior to such relocation if the Employee’s
principal office is not then located at the Company’s Mountain View
headquarters; provided, however, that Employee will be deemed not to have
terminated his employment with the Company for Good Reason in the event similar
such relocation occurs concurrently with and applies to the Company’s senior
management, including the Company’s Vice Presidents; or

               (vi) any purported involuntary termination of the Employee by the
Company which is not effected for Cause.

          (d) Public Disclosure. “Public Disclosure” shall mean any “public
disclosure” that would satisfy the requirements of Rule 101(e) of Regulation FD
under the Securities Exchange Act of 1934, as amended.

-3-



--------------------------------------------------------------------------------



 



          (e) Successor. “Successor” shall mean any corporation or other entity
that acquires all or substantially all of the assets or business of the Company,
whether directly or indirectly and whether by purchase, lease, merger, reverse
triangular merger, consolidation, liquidation or otherwise. For all purposes
under this Agreement, the term “Company” shall include any Successor to the
Company’s business and/or assets that executes and delivers the assumption
agreement described in Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law to all or substantially all of the Company’s
business and/or assets.

          (f) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.

     2. Term of Agreement. This Agreement shall be renewable upon the three year
anniversary of the Effective Date; provided, however, that in the event that
this entire Agreement is not renewed at such time, the provisions of
Section 4(a)(ii), Section 4(a)(iii), and Section 4(b) shall terminate and the
remaining provisions of this Agreement shall continue in full force and effect
and shall terminate upon the date that all remaining obligations of the parties
hereto under this Agreement have been satisfied or, if earlier, on such date,
which is prior to a Change of Control, that the Employee is no longer employed
by the Company.

     3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law and that nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Employee or the Company, or any Successor,
to terminate Employee’s employment, for any reason. This Agreement does not
constitute an express or implied promise of continued employment for any reason.
If the Employee’s employment terminates for any reason, the Employee shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, under law, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

     4. Benefits.

          (a) Termination within the Change of Control Context. If the
Employee’s employment with the Company is: (x) terminated either (1) as a result
of an actual termination by the Company or its Successor other than for Cause or
(2) Employee terminates his employment for Good Reason, and (y) (1) or (2) occur
at any time either: (i) between the Public Disclosure of any event that would
result in a Change of Control and either the occurrence of such event or the
abandonment or cessation of such event; or (ii) between the occurrence of a
Change of Control and the nine (9) month anniversary of such Change of Control,
then, subject to Employee’s executing a separation agreement and release of
claims in a form satisfactory to the Company (the “Separation Agreement”),
Employee shall be entitled to receive the following benefits from the Company:

-4-



--------------------------------------------------------------------------------



 



               (i) Vesting Acceleration. Fifty percent (50%) of the unvested
shares subject to all of Employee’s options to purchase shares of Company common
stock (the “Options”) outstanding on the date of such termination, whether
granted on, before or after the date of this Agreement, and fifty percent (50%)
of any of Employee’s shares of Company common stock subject to a Company
repurchase right upon Employee’s termination of employment for any reason (the
“Restricted Stock”) whether acquired by Employee on, before or after the date of
this Agreement, will immediately vest upon such termination. To the extent not
expressly amended hereby, the terms and provisions otherwise applicable to such
Options and Restricted Stock shall remain in full force and effect.

               (ii) Cash Severance Payment. Employee will be paid continuing
payments of severance pay in an aggregate amount equal to the amount of base
salary Employee would have been paid at Employee’s base salary rate, as then in
effect, had Employee continued his employment with the Company through (a) the
twelve (12) month anniversary of such termination, if such termination occurs
prior to the one year anniversary of the date hereof or (b) the eighteen
(18) month anniversary of such termination, if such termination occurs
subsequent to the one year anniversary of the date hereof, as the case may be
(with the relevant time period provided for in either (a) or (b), as the case
may be, being referred to hereinafter as the “Change of Control Severance
Payment Period”), and such aggregate amount will be paid ratably on a periodic
basis through March 15 of the calendar year following the year of employment
termination in accordance with the Company’s normal payroll policies; provided,
however, that if during the Change of Control Severance Payment Period Employee
breaches the provisions of the Separation Agreement, all payments pursuant to
this subsection will immediately cease.

               (iii) Continued Employee Benefits. Employee will receive
Company-paid coverage during the Change of Control Severance Payment Period for
Employee and Employee’s eligible dependents under the Company’s Benefit Plans;
provided, however, that if during the Change of Control Severance Payment Period
Employee breaches the provisions of the Separation Agreement, all Company-paid
coverage pursuant to this subsection will immediately cease.

               (iv) Other Benefits. Employee will (a) receive his earned but
unpaid base salary through the date of termination of employment, (b) receive
all accrued vacation, expense reimbursements and any other benefits due to
Employee through the date of termination of employment in accordance with
established Company plans, policies and arrangements, and (c) be entitled to any
other compensation or benefits from the Company to the extent provided under the
applicable stock option agreement(s) or as may be required by law (for example,
“COBRA” coverage under Section 4980B of the Code).

               (v) Consulting Agreement. In the event that Employee’s employment
with the Company is terminated such that Employee is eligible to receive the
benefits set forth in Sections 4(a)(i), 4(a)(ii) and 4(a)(iii) above, the
Company will have the option of retaining Employee as a consultant to the
Company to provide consulting services to the Company during the Change of
Control Severance Payment Period or such shorter period as the parties may
mutually agree, subject to the Company and Employee mutually agreeing on the
terms of any such consulting relationship. Nothing in this Section 4(a)(v) shall
require Employee to perform consulting services or in any way affect Employee’s
rights under this Agreement.

-5-



--------------------------------------------------------------------------------



 



          (b) Termination outside the Change of Control Context. If the
Employee’s employment with the Company is: (x) terminated either (1) as a result
of an actual termination by the Company or its Successor other than for Cause or
(2) Employee terminates his employment for Good Reason, and (y) (1) or (2) occur
at any time that does not fall within the time period described in clauses
(i) and (ii) of Section 4(a) above, then, subject to Employee’s executing a
Separation Agreement, Employee shall be entitled to receive the following
benefits:

               (i) Cash Severance Payment. Employee will be paid continuing
payments of severance pay in an aggregate amount equal to the amount of base
salary Employee would have been paid at Employee’s base salary rate, as then in
effect, had Employee continued his employment with the Company through (a) the
six (6) month anniversary of such termination, if such termination occurs prior
to the one year anniversary of the date hereof or (b) the twelve (12) month
anniversary of such termination, if such termination occurs subsequent to the
one year anniversary of the date hereof, as the case may be (with the relevant
time period provided for in either (a) or (b), as the case may be, being
referred to hereinafter as the “Non-Change of Control Severance Payment
Period”), and such aggregate amount will be paid ratably on a periodic basis
through March 15 of the calendar year following the year of employment
termination in accordance with the Company’s normal payroll policies; provided,
however, that if during the Non-Change of Control Severance Payment Period
Employee breaches the provisions of the Separation Agreement, all payments
pursuant to this subsection will immediately cease.

               (ii) Continued Employee Benefits. Employee will receive
Company-paid coverage during the Non-Change of Control Severance Payment Period
for Employee and Employee’s eligible dependents under the Company’s Benefit
Plans; provided, however, that if during the Non-Change of Control Severance
Payment Period Employee breaches the provisions of the Separation Agreement, all
Company-paid coverage pursuant to this subsection will immediately cease.

               (iii) Other Benefits. Employee will (a) receive his earned but
unpaid base salary through the date of termination of employment, (b) receive
all accrued vacation, expense reimbursements and any other benefits due to
Employee through the date of termination of employment in accordance with
established Company plans, policies and arrangements, and (c) be entitled to any
other compensation or benefits from the Company to the extent provided under the
applicable stock option agreement(s) or as may be required by law (for example,
“COBRA” coverage under Section 4980B of the Code).

               (iv) Consulting Agreement. In the event that Employee’s
employment with the Company is terminated such that Employee is eligible to
receive the benefits set forth in Sections 4(b)(i) and 4(b)(ii) above, the
Company will have the option of retaining Employee as a consultant to the
Company to provide consulting services to the Company during the Non-Change of
Control Severance Payment Period or such shorter period as the parties may
mutually agree, subject to the Company and Employee mutually agreeing on the
terms of any such consulting relationship. Nothing in this Section 4(b)(iv)
shall require Employee to perform consulting services or in any way affect
Employee’s rights under this Agreement.

-6-



--------------------------------------------------------------------------------



 



          (c) Other Terminations. If at any time Employee voluntarily terminates
Employee’s employment with the Company or any parent or subsidiary of the
Company (other than for Good Reason) or if the Company (or any parent or
subsidiary of the Company employing Employee) terminates Employee’s employment
with the Company (or any parent or subsidiary of the Company) for Cause, then
Employee will (i) receive his earned but unpaid base salary through the date of
termination of employment, (ii) receive all accrued vacation, expense
reimbursements and any other benefits due to Employee through the date of
termination of employment in accordance with established Company plans, policies
and arrangements, and (iii) not be entitled to any other compensation or
benefits (including, without limitation, accelerated vesting of Options or
Restricted Stock) from the Company except to the extent provided under the
applicable stock option agreement(s) or as may be required by law (for example,
“COBRA” coverage under Section 4980B of the Code).

          (d) Termination due to Death or Disability. If Employee’s employment
with the Company (or any parent or subsidiary of the Company) is terminated due
to Employee’s death or Employee’s becoming Disabled, then Employee or Employee’s
estate (as the case may be) will (i) receive the earned but unpaid base salary
through the date of termination of employment, (ii) receive all accrued
vacation, expense reimbursements and any other benefits due to Employee through
the date of termination of employment in accordance with Company-provided or
paid plans, policies and arrangements, and (iii) not be entitled to any other
compensation or benefits from the Company except to the extent required by law
(for example, “COBRA” coverage under Section 4980B of the Code).

          (e) Exclusive Remedy. In the event of a termination of Employee’s
employment with the Company (or any parent or subsidiary of the Company), the
provisions of this Section 4 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Employee or the Company may otherwise be
entitled (including any contrary provisions in any written formal employment
agreement, including, but not limited to, the Offer Letter, between the Company
and Employee (any such agreements, an “Employment Agreement”)), other than as
provided under law, or as may otherwise be established under the Company’s then
existing employee benefit plans or policies at the time of termination.

     5. Limitation on Payments. In the event that the benefits provided for in
this Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Employee’s benefits under this Agreement shall be either:

          (a) delivered in full; or

          (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

-7-



--------------------------------------------------------------------------------



 



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Employee otherwise agree in
writing, any determination required under this Section shall be made in writing
by the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

     6. Non-Solicitation. During the Change of Control Severance Payment Period
or the Non-Change of Control Severance Period, as applicable, the Employee,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, will
not: (i) solicit, induce or influence any person to leave employment with the
Company; or (ii) directly or indirectly solicit business from any of the
Company’s customers and users on behalf of any business that directly competes
with the principal business of the Company.

     7. Successors.

          (a) Company’s Successors. The rights and obligations of the Company
under this Agreement will be binding upon and inure to the benefit of its
successors, assigns, heirs, executors, administrators and transferees. A
Successor to the Company shall assume the Company’s obligations under this
Agreement and agree expressly in writing to perform the Company’s obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.

          (b) Employee’s Successors. The rights and obligations of the Employee
under this Agreement will be binding upon and inure to the benefit of the
successors, assigns, heirs, executors and administrators of the Employee.
Notwithstanding the foregoing, the Employee may not assign, pledge or otherwise
transfer his rights or obligations under this Agreement without the prior
written consent of the Company.

     8. Notices.

          (a) General. All notices and other communications required or
permitted hereunder shall be in writing and shall be sent by first-class United
States certified mail, return receipt requested, postage prepaid, or delivered
in person, or delivered by overnight commercial messenger service, or by
facsimile (with written confirmation of receipt). All notices shall be deemed
delivered for purposes of this Agreement (i) when received, if delivered in
person, (ii) when sent, if by facsimile (with confirmation of receipt),
(iii) five (5) days after deposit in the U.S. mails, certified mail, return
receipt requested, postage prepaid, (iv) one (1) business day after being sent
via overnight commercial messenger service.

-8-



--------------------------------------------------------------------------------



 



          (b) Notices. All notices to the Company shall be addressed to:

IRIDEX Corporation
Attn: Chairman of the Board of Directors
1212 Terra Bella Avenue
Mountain View, California 94043
Phone: (650) 940-4700
Fax: (650) 940-4710

     In the case of the Employee, notices shall be addressed to him at the home
address which he most recently communicated to the Company in writing.

          (c) Notice of Termination. Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or a termination of
Employee’s employment with the Company by Employee for Good Reason shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the deemed delivery of such
notice). The failure by the Company to include in the notice any fact or
circumstance which contributes to a showing of Cause shall not preclude the
Company from asserting such fact or circumstance. The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.

     9. Arbitration.

          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, or any agreements between Employee
and the Company relating to stock or stock options, or any other aspect of the
employment relationship, shall be settled by binding arbitration to be held in
Santa Clara County, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction and the
prevailing party shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. Each party in any
arbitration shall be responsible for his, her or its own legal fees and costs,
with the costs of the arbitrator borne by the Company.

          (b) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

-9-



--------------------------------------------------------------------------------



 



          (c) The Employee understands that nothing in this Section modifies the
Employee’s at-will employment status. Either the Employee or the Company can
terminate the employment relationship at any time and for any reason.

          (d) THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH
DISCUSSES ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, OR ANY DISPUTE RELATED TO STOCK OPTIONS OR STOCK, TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.

               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;

               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

     10. Miscellaneous Provisions.

          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.

          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

-10-



--------------------------------------------------------------------------------



 



          (c) Integration. This Agreement, the Offer Letter and the Confidential
Information and Invention Assignment Agreement constitute the entire agreement
of the parties hereto with respect to the subject matter hereof. No future
agreements between the Company and Employee may supersede this Agreement, unless
they are in writing and specifically mention this Section 10(c).

          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

          (f) No Representations. Employee represents that he has had the
opportunity to consult with an attorney of his choice, and has carefully read
and understands the scope and effect of the provisions of this Agreement.
Employee further represents that he has not relied upon any representations or
statements made by the Company or anyone else regarding his employment with the
Company which are not specifically set forth in this Agreement.

          (g) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

[Remainder of page intentionally left blank. Signature page follows.]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY   IRIDEX CORPORATION
 
       
 
  By:   /s/ Larry Tannenbaum
 
       
 
  Title:   Chief Financial Officer
 
       
 
        EMPLOYEE   BARRY G. CALDWELL
 
       
 
  By:   /s/ Barry G. Caldwell
 
       
 
  Title:   Chief Executive Officer

 